
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2594
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 31, 2011
			Received
		
		
			December 17, 2011
			 Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To prohibit operators of civil aircraft of
		  the United States from participating in the European Union’s emissions trading
		  scheme, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 European Union Emissions Trading
			 Scheme Prohibition Act of 2011.
		2.FindingsCongress finds the following:
			(1)The European Union has unilaterally imposed
			 an emissions trading scheme (in this section referred to as the
			 ETS) on non-European Union aircraft flying to and from, as well
			 as within, Europe.
			(2)United States airlines and other United
			 States aircraft operators will be required under the ETS to pay for European
			 Union emissions allowances for aircraft operations within the United States,
			 over other non-European Union countries, and in international airspace for
			 flights serving the European Union.
			(3)The European Union’s extraterritorial
			 action is inconsistent with long-established international law and practice,
			 including the Chicago Convention of 1944 and the Air Transport Agreement
			 between the United States and the European Union and its member states, and
			 directly infringes on the sovereignty of the United States.
			(4)The European Union’s action undermines
			 ongoing efforts at the International Civil Aviation Organization to develop a
			 unified, worldwide approach to reducing aircraft greenhouse gas emissions and
			 has generated unnecessary friction within the international civil aviation
			 community as it endeavors to reduce such emissions.
			(5)The European Union and its member states
			 should instead work with other contracting states of the International Civil
			 Aviation Organization to develop such an approach.
			(6)There is no assurance that ETS revenues
			 will be used for aviation environmental purposes by the European Union member
			 states that will collect them.
			(7)The United States Government expressed
			 these and other serious objections relating to the ETS to representatives of
			 the European Union and its member states during June 2011, but has not received
			 satisfactory answers to those objections.
			3.Prohibition on
			 participation in the European Union’s emissions trading schemeThe Secretary of Transportation shall
			 prohibit an operator of a civil aircraft of the United States from
			 participating in any emissions trading scheme unilaterally established by the
			 European Union.
		4.NegotiationsThe Secretary of Transportation, the
			 Administrator of the Federal Aviation Administration, and other appropriate
			 officials of the United States Government shall use their authority to conduct
			 international negotiations and take other actions necessary to ensure that
			 operators of civil aircraft of the United States are held harmless from any
			 emissions trading scheme unilaterally established by the European Union.
		5.Civil aircraft of
			 the United States definedIn
			 this Act, the term civil aircraft of the United States has the
			 meaning given that term under
			 section
			 40102(a) of title 49, United States Code.
		
	
		
			Passed the House of
			 Representatives October 24, 2011.
			Karen L. Haas,
			Clerk.
		
	
